PER CURIAM.

ORDER

Joseph P. Carson petitions for a writ of mandamus and moves for leave to file a supplemental brief in support of his petition.
Carson filed a petition for a writ of mandamus in the United States District Court for the District of Columbia to direct the Merit Systems Protection Board to conduct reviews of the Office of Special Counsel and other agencies to determine “whether the public interest in a civil service free of [prohibited personnel practices] is being adequately protected.” On February 19, 2008, 534 F.Supp.2d 96, the district court dismissed Carson’s petition for lack of jurisdiction and alternatively denied it on the merits.
Carson now petitions this court to either “dismiss his petition on jurisdictional grounds so that he can get a ruling on the merits from the district court” or issue a writ of mandamus directing the Board to conduct the review described above.
The authority of the court of appeals to issue a writ of mandamus “is restricted by statute to those cases in which the writ is in aid of [appellate] jurisdiction.” Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 25, 63 S.Ct. 938, 87 L.Ed. 1185 (1943). To the extent that Carson requests that this court exercise mandamus jurisdiction over the district court or the Office of Special Counsel, or to rule on the district court’s determination that it lacked jurisdiction over Carson’s writ, we lack jurisdiction. To the extent that Carson requests that we grant his request for relief against the Board, he has failed to demonstrate that we may, or should do so. See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980) (A party seeking a wilt bears the burden of demonstrating that the right to issuance of the writ is “clear and indisputable”).
Accordingly,
IT IS ORDERED THAT:
(1) Carson’s petition for writ of mandamus is denied.
(2) Carson’s motion for leave to file a supplemental brief is granted.